Conor Huseby, OSB #06373
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Conor_Huseby@fd.org
Attorney for Defendant

                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

UNITED STATES OF AMERICA,                         No. 3:20-cr-00464-SI

                                   Plaintiff,
                                                  DECLARATION OF COUNSEL IN
                    v.                            SUPPORT OF UNOPPOSED MOTION
                                                  TO CONTINUE TRIAL DATE
PHILLIP JOHN WENZEL,

                                 Defendant.

I, Conor Huseby, declare:

       1.     I represent Phillip Wenzel who is charged with one count of Civil Disorder.

Trial is set for December 1, 2020. Mr. Wenzel is out of custody and in full compliance

with the terms of his release.

       2.     This is the first request to continue a trial date from the parties in this case.




Page 1 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
       DATE
       3.     Additional time is needed to receive additional discovery from the

government, conduct investigation, research legal issues and file potential motions, and

consult with Mr. Wenzel regarding his rights and options.

       4.     The failure to grant a continuance in this case would deny counsel for the

defendant the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(A).

       5.     I have previously discussed this requested continuance with counsel for the

government, Pamela Paaso, and she has no objection to this requested continuance.

       6.     I have spoken with Mr. Wenzel, explained the reasons for requesting a

continuance, and the rights that he has under the Speedy Trial Act. Mr. Wenzel agrees

with defense counsel’s request for a continuance and waives his rights under the Speedy

Trial Act.

       I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct to the best of my knowledge and belief and that this

declaration was executed on November 17, 2020, in Portland, Oregon.



                                          /s/ Conor Huseby
                                          Conor Huseby
                                          Assistant Federal Public Defender




Page 2 DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE TRIAL
       DATE
